Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Frank Michael Neff appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Neff v. Steven, No. 1:14-cv-00718-RDB, 2014 WL 5140343 (D.Md. Oct. 10, 2014). We deny Neffs motion in which he requests that the court not dismiss his case, and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED,